DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	This is the 2nd action in the application in response to the correspondence filed on 10/4/2021.  
	Examiner has received the Applicant’s response to the Restriction requirement of 8/30/2021.  Applicant’s election of Species A, claims 1-12 and 14-24, in the reply filed on 10/4/2021 is acknowledged. Applicant has made this election without stipulating whether the election is made with or without traverse.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Examiner appreciates Applicant’s time and efforts in the compact prosecution of this Application.  If Applicant sees benefit in an interview or of any further appropriate assistance, Examiner encourages the Applicant to call the number below.

Information Disclosure Statement
	The information disclosure statement(s) (IDS) submitted on 2/6/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
  	  Applicant does not submit priority under a foreign application.  Applicant does not submit priority under a provisional application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1-12, 14-15 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Massie (US 2012/0212386).
	As for claim 1, Massie teaches An antenna, comprising (Abstract, Fig. 1, 2): 
an antenna element having a ground plane with a slot (Fig. 1, 2, “Slot”); 
and a pair of parallel plates connected to the ground plane (Fig. 1, two opposite sidewalls of the “Backplate” 60), the parallel plates extending generally perpendicularly from the ground plane, and, in plan view, the slot being arranged between the parallel plates (Fig. 1); 
and a feed operably coupled with the slot for feeding the slot during operation so as to generate a circularly polarized signal for radiation (Fig. 1, 3, “Feeding line” on “Substrate” 40).

	As for claim 2, Massie teaches the antenna of claim 1, and further teaches:
wherein the antenna has a working frequency, and wherein the feed is arranged to feed the slot so as to create a phase difference between orthogonal modes of operation at the working frequency for generation of the circularly polarized signal (Par. [0011]).

	As for claim 3, Massie teaches the antenna of claim 1-2, and further teaches:
wherein the slot is elongated along a slot extension axis (Fig. 1, 2, the term “slot extension axis” has no particular meaning in the art.  This term is not explicitly defined in the written specification and is broad.  Examiner reads the plain English meaning of this term to be an axis along which direction the slot extends upon; therefore, the slot extension axis of the prior art lies along the prior art slot and in the same direction).

	As for claim 4, Massie teaches the antenna of claim 1-3, and further teaches:
wherein the slot is generally rectangular, obround, or oblong (Fig. 1, 2, “Slot”; Examiner further notes that the term “generally” rectangular or 

	As for claim 5, Massie teaches the antenna of claim 1-3, and further teaches:
wherein each of the parallel plates has a length extending parallel to a plate extension axis, wherein the slot extension axis is at an angle with the plate extension axis (Fig. 1, 2, the term “plate/slot extension axis” has no particular meaning in the art.  This term is not explicitly defined in the written specification and is broad.  Examiner reads the plain English meaning of this term to be an axis along which direction the plate/slot extends upon; therefore, the plate/slot extension axis of the prior art lies along the prior art plate/slot and in the same direction).

	As for claim 9, Massie teaches the antenna of claim 1, and further teaches:
wherein the slot is arranged centrally of the ground plane (Fig. 1, 2).

	As for claim 10, Massie teaches the antenna of claim 1, and further teaches:
wherein the parallel plates are of the same shape and size (Fig. 1, 2).

the antenna of claim 1, 10, and further teaches:
wherein the parallel plates are generally symmetrically disposed with reference to the ground plane (Fig. 1, 2).

	As for claim 12, Massie teaches the antenna of claim 1, and further teaches:
wherein each of the parallel plates is in the form of a rectangular prism (Fig. 1, 2).

	As for claim 14, Massie teaches the antenna of claim 1, and further teaches:
wherein the ground plane defines a footprint, and, in plan view, the parallel plates and the feed are within the footprint (Fig. 1, 2).

	As for claim 15, Massie teaches the antenna of claim 1, and further teaches:
wherein the ground plane has a top from which the parallel plates extend, and a bottom, wherein the bottom of the ground plane defines a cavity, the cavity at least partly receiving the feed (Fig. 1, 2; the cavity is at least a portion of the slot, and the other elements are as already taught in the rejections above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 16-22 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massie.
As for claims 16-22, Massie teaches the prior art above that claims 1-22 depend upon;
However, the limitations in claims 16-22 are not explicitly taught in the prior art of Massie;
  	Examiner submits Official Notice that all of these limitations recite technology that is as asserted to “be well-known, or to be common knowledge in the art” and “capable of instant and unquestionable demonstration as being well-known”.  The art of a feed 
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take this well known technology and apply it to the prior art of Massie.
 	The motivation for this combination is to provide the reliability and expected results of well practiced methodology and construction of the feed and antenna elements.

As for claims 23-24, Massie teaches the rejection of claim 1 above;
However, the limitations in claims 23-24 are not explicitly taught in the prior art of Massie;
  	Examiner submits Official Notice that all of these limitations recite technology that is as asserted to “be well-known, or to be common knowledge in the art” and “capable of instant and unquestionable demonstration as being well-known”.  The art of taking one antenna structure and duplicating that structure or parts of that structure to create an array of antennas, is unquestionably well known.  
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take this well known technology of antenna arrays and apply it to the prior art of Massie.
 	The motivation for this combination is to increase gain and/or provide path diversity.

Allowable Subject Matter
Claim 6-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K KIM whose telephone number is (571)272-2870. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JAE K KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/GRAHAM P SMITH/Primary Examiner, Art Unit 2845